DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/21 has been entered.
 Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a method of coding and identifying a plate-type work-piece which includes coding the work-piece with a local modification in a material structure of a base material of the work-piece within a coding region, reading out the code by performing an eddy-current measurement of a local distribution of at least one of an electrical conductivity or a permeability of the base material of the work-piece by an eddy-current sensor along a reading-out section in a reading region, wherein an eddy current signal calibrated to a distance between the eddy-current sensor and a surface of the base material of the work-piece, and wherein the determined calibrated eddy current signal in the reading region is independent from the distance and is associated with the read-out code, repeating the reading out of the code by repeating the eddy-current measurement, identifying the work-piece by comparing the stored read-out code in the storage device and the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876